              Case 2:17-cr-00229-JLR Document 440 Filed 12/28/20 Page 1 of 2




1                                                                 The Honorable James L. Robart
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
       UNITED STATES OF AMERICA,                           NO. CR17-229 JLR
10
                              Plaintiff
11                                                         ORDER GRANTING UNITED STATES’
                         v.                                MOTION TO FILE A BRIEF IN EXCESS
12
                                                           OF TWELVE PAGES
13     AUGUSTIN DELGADO-IBARRA
                              Defendant.
14
15
            The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
17
     GRANTED. The United States may file its Response to Augustin Delgado-Ibarra’s
18
     Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not
19
     exceed 13 pages in length.
20
            DATED this 28th day of December, 2020.
21
22
23
24                                                       A
                                                         JAMES L. ROBART
25
                                                         United States District Court Judge
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                             SEATTLE, WASHINGTON 98101
      United States v. Delgado-Ibarra, CR17-229 JLR -1                             (2060 553-7970
             Case 2:17-cr-00229-JLR Document 440 Filed 12/28/20 Page 2 of 2




1 Presented by:
2
  /s/ Vincent T. Lombardi
3 VINCENT T. LOMBARDI
  Assistant United States Attorney
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO                   UNITED STATES ATTORNEY
                                                              700 STEWART STREET, SUITE 5220
     FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                SEATTLE, WASHINGTON 98101
     United States v. Delgado-Ibarra, CR17-229 JLR -2                 (2060 553-7970
